Citation Nr: 9935595	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
laminectomy, partial fasciotomy and foraminotomy at L5-S1, 
currently rated as 60 percent disabling, to include a 
separate compensable rating for footdrop.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

It is noted that veteran has withdrawn all claims for 
"secondary" service connection.  See August 10, 1999, 
statement from veteran.  In addition, the veteran's request 
for a hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999) has been withdrawn.  See 
October 1998 VA Form 21-4138.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran has complete left foot drop as a result of 
the service-connected back disability; the left foot drop 
results in disability that is distinct from that associated 
with the lower back contemplated by the 60 percent rating 
currently assigned.  The footdrop is due to peroneal nerve 
involvement.

3.  There are no extraordinary factors associated with the 
service-connected low back disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

4.  The veteran has reported education through the eight 
grade and has employment experience as a bus driver, day 
laborer, forklift operator and a "dryer."  He reported that 
he last worked in 1974.  

5.  The service connected disabilities are limited to the 
residuals, to include left foot drop, of the service-
connected back disability; such residuals by themselves do 
not render it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
residuals of a laminectomy, partial fasciotomy and 
foraminotomy at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Code (DC) 5293 (1999).  
 
2.  The criteria for a separate rating of 40 percent, but no 
more, for left foot drop resulting from the service-connected 
back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 8521 
(1999).  

3.  The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims on 
appeal are "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the claims on 
appeal has been obtained. 


I.  Entitlement to an increased rating 
for residuals of a Laminectomy, partial 
Fasciotomy and Foraminotomy at L5-S1, to 
include a separate rating for Footdrop

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The highest assignable rating for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293 is 60 percent.  
Absent a finding of ankylosis of the spine or residuals of a 
vertebral fracture that include cord involvement, render the 
veteran bedridden or require the use of a long leg brace, 
none of which is claimed or demonstrated clinically, the 
highest rating for disability of the spine under 
38 C.F.R. § 4.71a, DC 5285-5295 is 60 percent.  A 60 percent 
rating for the service connected back disability, described 
as a laminectomy, partial fasciotomy and foraminotomy at L5-
S1, is currently in effect under 38 C.F.R. § 4.71a, DC 5293.  
As indicated, this is the highest schedular rating assignable 
under DC 5285-5295 given the nature of the service-connected 
back disability at issue.    

Notwithstanding the discussion above, except as otherwise 
provided in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (Ratings Schedule), all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. 4.14 (1998); 
see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping.  Esteban, 6 
Vet. App. at 262.  Moreover, in Bierman v. Brown, 6 Vet. App. 
125, 129-132 (1994), the Court found that the provisions of 
DC 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  In this decision, the Court suggested 
that manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative nor overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14. 

Applying the principles in the preceding paragraph to the 
facts of this case, the evidence suggests that the veteran 
has left foot drop due to his service-connected low back 
disability.  See e.g. reports from the May 1997 VA 
Diseases/Injuries of the Brain examination and the July 1998 
examination conducted by William J. Mott, DO.  The veteran 
wears a brace that extends above his knee to hold the left 
foot in dorsiflexion, and the clinical evidence otherwise 
suggests that the left foot drop is "complete."  See 
reports from February 1998 VA "Spine" examination.  The 
foot drop is said to be the product of peroneal nerve palsy.  
See reports from the May 1997 VA Diseases/Injuries of the 
Brain examination.  Thus, as the veteran, due to the service 
connected back disability, has complete foot drop resulting 
from paralysis of the peroneal nerve, a separate 40 percent 
rating is warranted for such disability.  38 C.F.R. § 4.124a, 
DC 8521;  Bierman, 6 Vet. App. at 131,132.  As this is the 
highest assignable rating under DC 8521, a separate rating of 
greater than 40 percent is not warranted.  

While the 60 percent currently assigned under DC 5293, and 
the separate 40 percent rating for left foot drop under DC 
8521 assigned by this decision, represent the maximum 
schedular evaluations for the disability at issue, there 
remains for consideration entitlement to an 
"extraschedular" evaluation under 38 C.F.R. § 3.321(b)(1).  
However, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to residuals attributable to the service-connected back 
disability is demonstrated, nor is there any other evidence 
that this condition involves such unique disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

II.  Entitlement to a Total Disability 
Rating for Compensation based on 
Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled. 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In the instant case, the veteran does not meet the schedular 
criteria for total disability.  Remaining for consideration 
is whether the veteran is "unable to secure or follow a 
substantially gainful occupation" as a result of service-
connected residuals attributable to the service-connected 
back disability, including those for which a separate 40 
percent rating has been granted pursuant to the adjudication 
in the previous section.  It is noted in this regard that 
there are no other service-connected disabilities.  The 
combined rating is 80 percent.  Also relevant to this 
determination are the provisions of 38 C.F.R. § 3.340, which 
provide that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.   

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  The veteran has reported education 
through the eight grade and has employment experience as a 
bus driver, day laborer, fork lift operator and a "dryer" 
in, apparently, a photography studio.  He reported that he 
last worked in 1974; significantly in this regard, the 
veteran himself has stated a non service-connected 
psychiatric disability was one of the reasons he had to stop 
working.  See VA Form 21-8940 signed in April 1997.  
Moreover, in contemporaneous statements from the veteran in 
1974, he indicated that he had to stop working as a result of 
a "nervous condition."  See VA Form 21-527 signed by the 
veteran in August 1974.  Clinical records do indicate that 
the veteran was treated for schizophrenia at a VA hospital on 
an inpatient basis in 1974.  These records indicated the 
veteran tried to commit suicide by shooting himself in the 
chest.  The physical examinations conducted during these 
hospitalizations did not reflect a significantly disabling 
back disability, nor does any other clinical evidence from 
this period of time.    

There is some evidence to suggest that a back disability was 
a factor in the veteran's inability to work in the early to 
mid 1970s, such as a report from the New York Department 
Labor dated June 3, 1970, indicating the veteran had not been 
able to work due to a back disability since April 20, 1970.  
However, this report did not indicate the veteran was 
permanently unable to work due to a back disability, as it 
only indicated the veteran could not work at that time.  In 
this regard, the veteran himself has reported employment 
through 1974.     

A report from the Social Security Administration dated in 
November 1976 reflects disability payments to the veteran 
beginning in November 1974.  As indicated above, the clinical 
evidence from the early to mid 1970s reflects that the 
principal disabling condition was the veteran's schizophrenia 
rather than a back disability.  Moreover, the current 
evidence of record suggests that the veteran has significant 
disability due to other non-service connected disabilities, 
such as residuals of a stroke and "severe" reflux disease.  
See e.g. reports from a May 1997 VA General Medical 
examination.  Thus, as the Board is not bound by 
determinations of the Social Security Administration, and the 
evidence clearly indicates that non-service connected 
disability is a significant factor affecting the veteran's 
ability to work, the Board concludes that the additional 
delay in the adjudication of the veteran's case which would 
result from a remand to obtain additional records from the 
Social Security Administration would not be justified.  See 
Holoway v. Brown, 4 Vet. App. 454 (1993).

Finally, the veteran has submitted evidence in the form of 
lay statements in July 1998 from fellow employees indicating 
the veteran had to stop working as a bus driver in 1974 for 
"medical reasons."  However, these statements did not 
indicate the nature of the medical disability which forced 
the veteran to stop working.  Similarly, while the veteran 
has submitted statements from the VA medical center in 
Gainesville, Florida dated from 1975 to 1981 that indicated 
the veteran was "permanently disabled," these reports did 
not go so far as to suggest that all employment was precluded 
due solely to the veteran's back disability.  

While the Board recognizes that the veteran's back disability 
likely has significantly affected his ability to work, it is 
necessary that the record reflect some factor from which it 
cannot be reasonably concluded that gainful employment is 
possible.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In short, 
the Board concludes that the veteran's service-connected back 
disability is not so severely disabling as to render the 
average person similarly situated to the veteran unable to 
secure and follow substantially gainful employment, nor does 
the evidence of record reflect that this condition would 
render him individually unable to follow a substantially 
gainful occupation.  In this regard, the Board acknowledges 
the fact that the veteran's education and work experience has 
been limited.  However, there simply is insufficient evidence 
to suggest that the veteran is unemployable due solely to 
service-connected disability.  

In reaching the above conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), and 4.16(b), which provide that, to 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this 
case, as indicated in previous section, the Board finds the 
evidence in its entirety does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board finds that he is not entitled to a total evaluation on 
under the provisions of 38 C.F.R. § 3.321 or 4.16(b).

While the record contains some "positive" evidence 
supporting the veteran's claim, the Board concludes that it 
is overcome by the weight of the "negative" evidence, 
principally the clinical evidence and contemporaneous 
statements of the veteran indicating that the veteran's 
schizophrenia, and not a back disability, was the reason he 
had to stop working in 1974.  Additional more recent 
probative "negative" evidence is contained in the clinical 
records reflecting significant disability due to other non 
service-connected disabilities, to include residuals of a 
stroke and reflux disease.  In short, as the Board finds the 
"negative" evidence to outweigh the "positive" evidence as 
to whether disability due solely to his service-connected 
back disability is so severe as to render it impossible for 
the "average" person, or for the veteran individually, to 
secure and maintain even sedentary employment, the claim for 
entitlement to a total disability rating for compensation 
based on individual unemployability must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 60 percent for 
disability of the spine resulting from a laminectomy, partial 
fasciotomy and foraminotomy at L5-S1 is denied.  

Entitlement to a separate rating of 40 percent, but no more 
for left foot drop resulting from the service-connected back 
disability is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

